Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
The title was changed to -- Methods For Sterilely Connecting a Container to a Blood Processing Set --.
At line 2 of [0001] of the Substitute Specification filed 6/29/2020, after “2018,” was inserted, -- now U.S. Pat. No. 10,730,058, --.


The following is an examiner’s statement of reasons for allowance:
Claim 55 is allowable over the applied art for want of Walker or the other applied prior art to disclose or to suggest provision of a “vascular access member” to the Walker bag.
WO 2012/125472 does not clearly describe the bag at Fig. 23 and the bag 128 at Fig 29, each or which appears to have a seal line broken only by no more than 2 ports,  as having a “vascular access member.”  Assuming no such member is disclosed, modification of either bag by other prior art disclosing a bag having a vascular access 

    PNG
    media_image1.png
    310
    157
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    178
    189
    media_image2.png
    Greyscale

Similar remarks apply to bag 50 of WO 2012/154572 at Fig. 2 but it is unclear whether the seal line is broken by no more than 2 ports..

    PNG
    media_image3.png
    185
    154
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152